DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 June 2022.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10 and 13 recite a method comprising: 
comparing at least one of first motion data and second motion data to reference data to determine when the first and second motion data are associated with a motion based activity, the first motion data associated with a first part of a body wearing apparel, the second motion data associated with a second part of the body wearing the apparel; and 
causing the first and second motion data to be stored in data storage when the first and second motion data are associated with the motion based activity but not when the first and second motion data are not associated with the motion based activity.
The limitations of comparing motion data to reference data and causing the motion data to be stored when the motion data are associated with a motion based activity, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus with a motion monitor in claim 1 and a processor in claims 10 and 13 performing the comparing and storing, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “apparatus” and “processor” language, “comparing” in the context of this claim encompasses a user manually comparing the data, and “storing” encompasses a user manually storing the data, for example by writing it down or manually typing it into a computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the comparing and storing steps, and apparel mounted sensors positioned on the body to capture the first and second motion data. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of comparing and storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the use of sensors to obtain the motion data constitutes no more than extra-solution activity in the form of pre-solution data gathering. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component, and the claimed sensors involve mere pre-solution data gathering. The claims are not patent eligible.
Dependent claims 2-9, 11, 12 and 14-16 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of the abstract idea such as the location of the sensors, additional sensors, the types of activities, and types of data being analyzed. These additional elements are not sufficient to direct the claims to significantly more. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 2015/0174468 A1).

Regarding claims 1-4, 6-8 and 10-15, Balakrishnan discloses an apparatus for apparel, the apparatus comprising: 
a first sensor to be carried at a first location on the apparel to capture first motion data associated with a first part of a body wearing the apparel; and a second sensor to be carried at a second location on the apparel and positioned to capture second motion data associated with a second part of the body (Par. 42 – multiple wearable sensors which may be incorporated into apparel such as athletic clothing); and 
a motion monitor to: compare at least one of the first motion data and the second motion data to reference data (action templates) to determine when the first and second motion data are associated with a motion based activity (Par’s. 100, 125-131); and 
cause the first and second motion data to be stored in data storage when the first and second motion data are associated with the motion based activity but not when the first and second motion data are not associated with the motion based activity (e.g. Par. 132 – “when the incremental search has found an entire set of events that meet all the templates constraints, the match is stored and scored…the best match is stored so that when there are no additional events to analyze, the best match information is already selected”; accordingly, the motion data is only stored when a matching action template is found) (as per claims 1, 10 and 13),
the first part of the body is a first joint of the body and the second part of the body is a second joint of the body (e.g. hip and wrist – see Fig. 1A, Par. 47) (as per claims 2, 11 and 14), 
a third sensor carried on the apparel at a third location to capture third motion data (Par. 47, Fig. 1A – multiple apparel-mounted sensors may be worn) (as per claims 3, 12 and 15),

the motion monitor is to further compare the third motion data to the reference data to determine when the third motion data is associated with the motion based activity (Par. 100 – for instance in basketball, three or more sensors may be used to identify the activity) (as per claims 4, 12 and 15), 
the first sensor and the second sensor are communicatively coupled (see e.g. Par. 44 – devices 138-144, which may be sensors, may communicate with each directly) (as per claim 6), 
the first location is one of a wrist area of the smart apparel, a shoulder area of the smart apparel, or a hip area of the smart apparel, and the second location is another one of the wrist area of the smart apparel, a shoulder area of the smart apparel, or a hip area of the smart apparel (see Fig. 1A, Par. 47 – hip and wrist) (as per claim 7), and
the motion monitor includes a sensor interface to communicate the first motion data and the second motion data to another device remote from the apparel (Par’s. 56, 98) (as per claim 8).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2015/0174468 A1) in view of Agnew et al. (US 2015/0067811 A1).
Regarding claims 5, 9 and 16, Balakrishnan discloses the first motion data includes first acceleration data reflective of acceleration associated with the first location (Par. 57) and first position data reflective of a position of the first location (location) during the motion based activity (Par. 41) (as per claim 9), but does not explicitly disclose the motion data includes first rotation data reflective of rotation associated with the first location (as per claim 9), and the motion based activity includes hitting a baseball (as per claims 5 and 16). 
However, Agnew discloses a similar system for sensing activity and determining activity types (Par. 83), wherein the activity type is baseball (Par. 97, 198), and motion data includes rotation data (Par. 120). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Balakrishnan by determining an activity including hitting a baseball, and analyzing rotation information, as taught by Agnew, to obtain predictable results of enhancing the versatility and accuracy of the system. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arif et al. (US 2016/0133152 A1) discloses a system for coach decision support. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715